 Case 3:18-cv-00162-GMG Document 6 Filed 10/11/18 Page 1 of 1 PageID #: 31



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


S.L., a minor, by and through her
parent and legal guardian, D.L.,

             Plaintiff,

v.                                                     CIVIL ACTION NO.: 3:18-CV-162
                                                      (GROH)

BERKELEY MEDICAL CENTER,
WEST VIRGINIA UNIVERSITY
HOSPITALS, INC., and WEST
VIRGINIA UNITED HEALTH SYSTEMS,

             Defendants.


      ORDER GRANTING MOTION TO FILE REFERENCE LIST UNDER SEAL

      Currently pending before the Court is the Plaintiff’s Motion to File Reference List

under Seal. ECF No. 5. Therein, the Plaintiff moves the Court to file a reference list,

containing the Plaintiffs’ names and contact information, under seal.

      Upon consideration and finding good cause, the Court ORDERS that the

Defendant’s Motion [ECF No. 5] is hereby GRANTED.               The Clerk of Court is

DIRECTED to file the Plaintiff’s Reference List to Redacted Complaint [ECF No. 5-1]

UNDER SEAL.

      The Clerk is further DIRECTED to transmit copies of this Order to all counsel of

record herein.

      DATED: October 11, 2018
